In an action to recover upon a promissory note, defendant appeals, as limited by her notice of appeal, from so much of an order of the Supreme Court, Orange County, entered February 7, 1974, as, after denying plaintiff’s motion for summary judgment, struck out defendant’s first affirmative defense. Order reversed insofar as appealed from, with $20 costs and disbursements. As a matter of pleading the first defense is sufficient (Uniform Commercial Code, § 3-305, subd. [2], par. [b] ; Pioneer Credit Gorp. v. Bon Bon Glemers Gorp.,. 38 A D 2d 743; First Nat. Bank of Odessa v. Fazzari, 10 N Y 2d 394). Latham, Acting P. J., Shapiro, Cohalan, Brennan and Benjamin, JJ., concur.